Citation Nr: 1504904	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to service connection for bone spurs of the right foot.  

5.  Entitlement to service connection for bones spurs of the left foot.  

6.  Entitlement to an initial, compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active duty service from September 1973 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his April 2010 VA Form 9 (Appeal to Board of Veterans' Appeals) the Veteran requested a Board hearing.  Later in April 2010 the Veteran withdrew his hearing request.  

The issues of service connection for a right ankle disability, for a left ankle disability, for bone spurs of the right foot, and for bones spurs of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  At no time during the claim period does the evidence reflect a diagnosis of skin cancer.  

2.  Audiological evaluations reflect hearing impairment no greater than Level I bilaterally.  



CONCLUSIONS OF LAW

1.  The Veteran does not have skin cancer that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112(c), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2014).

2.  The criteria for an initial, compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In February 2009 and December 2010 letters, the RO notified the Veteran of the information and evidence necessary to substantiate his claim for service connection for skin cancer and for the underlying claim of service connection for bilateral hearing loss, respectively.  The Veteran was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letters, the Veteran was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Additionally, in regards to the Veteran's appeal for an initial, compensable rating for bilateral hearing loss, once a veteran disagrees with an initial determination, as is the case here on appeal, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

VA has also done everything reasonably possible to assist the Veteran with respect to his claims.  The Veteran's service treatment records (STRs) and VA treatment records are associated with the claims folders as are identified private treatment records.  The Veteran has also been provided VA audiological examinations during the appeal period to evaluate his service-connected bilateral hearing loss.  During the examinations the examiners (audiologists) elicited information from the Veteran concerning the functional effects of his hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In a November 2014 Appellant's Brief, the Veteran's representative requested that the Veteran be provided a current VA audiological examination.  It was contended that ". . . a more current VA audiology report will show that [the Veteran's] hearing loss has deteriorated since the examination provided in July 2012."  The Board is cognizant that it has been approximately 2 1/2 years since the Veteran's most recent July 2012 VA C&P audiological examination.  Although evidence submitted between the date of a VA examination and the Board's review could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The Veteran's representative has cited to Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) in support of scheduling the Veteran for an additional VA audiological examination.  In Caffrey, the Board was found to have erred by relying on a 23-month-old examination where the appellant submitted evidence to indicate that there had been a material change in his disability since that examination.  In the present case, additional evidence has not been received demonstrating a worsening of the Veteran's hearing disability.  In view of the lack of evidence demonstrating a worsening of the Veteran's hearing disability since the July 2012 VA audiological examination, the Board finds the record before it sufficient and cannot conclude that its duty to assist in this instance requires an additional medical examination.  

With regard to his claim for service connection for skin cancer, the Veteran identified having been treated for this disability by S. Williamson, DO.  An attempt was made by the RO to obtain Dr. Williamson's records.  The records were determined to be unavailable for review.  The Veteran was notified of this fact in a January 2012 RO letter and advised that if he wished records from Dr. Williamson to be considered he needed to obtain and submit the records.  In March 2012, the Veteran notified the RO that he would not be submitting any records from Dr. Williamson.  

The Veteran has not been provided a VA examination associated with his claim of service connection for skin cancer.  As will be discussed in more detail below, the Veteran's STRs do not reflect any diagnosis or treatment for skin cancer and the evidence during the appeal period does not reflect a diagnosis of or treatment for skin cancer (as contrasted with a reported history of such).  Therefore, the duty to assist does not include scheduling the Veteran for an examination.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C. § 5103A(d)(2) (West 2014).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  

Analysis

Service Connection for Skin Cancer

The Veteran alleges that his skin cancer was the result of radiation exposure during active service, or in the alternative, sun exposure during his active duty service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A review of the medical evidence reflects a February 2006 private treatment record apparently documenting a dermatological evaluation of the Veteran.  The clinician noted that the Veteran denied any personal history of skin cancer.  The Veteran underwent a full body scan and a lesion of the left upper temple was biopsied.  The clinician's pre-pathology conclusion was "BCC vs. advanced AK" (basal cell carcinoma vs. advanced actinic keratosis).  The treatment record also notes, "Multiple SL's, SK's and cherry angiomas noted throughout trunk.  No [treatment] needed or desired.  No suspicious nevi identified on exam today."

Otherwise, an August 2008 VA treatment note reflects that the Veteran's prior medical history was significant for "facial skin cancers status post three years previously."  This history is also noted in subsequent VA treatment records.  

In a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs), dated in December 2010, the Veteran listed treatment from Dr. Williamson for skin cancer.  The Veteran reported that he was treated for skin cancer on his face near his right eye, and that the cancer was removed by incision.  Also, that an additional cancer on his body had been removed by laser.  

Statements from the Veteran reflect his report that he was exposed to ionized radiation while assigned to the United States Army Chemical School at Fort McClellan in Alabama.  In particular, the Veteran reportedly was an instructor and taught a radiation safety course in the radiation division.  He also reportedly worked with "Cobalt 64 isotope" in the radiation laboratory.  The RO obtained the Veteran's radiation exposure history from the United States Army Dosimetry Center.  Records received reflect that for the periods January 1980 to May 1982, January 1984 to February 1984, and July 1985 to August 1985, the Veteran did not receive any measurable REM (radiation) exposure per information taken from his dosimetry badge worn at those times.  

The Board notes that malignant tumors, cancer, (e.g. skin cancer) may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first post service year.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

With respect to radiation exposure, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  

First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" (a disease induced by ionized radiation) first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  

Otherwise, if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered on a direct basis under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board notes that "skin cancer" is not a listed presumptive condition specific to radiation-exposed veterans but is a listed radiogenic disease.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the absence of proof of a present disability there can be no valid claim.).  At the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

In the present case, a review of the evidence of record does not reveal a diagnosis or treatment for skin cancer during active service or within the first post-service year following the Veteran's retirement from the United States Army in July 1997.  Likewise, the Veteran has not alleged any diagnosis or treatment for skin cancer during those periods.  

The Veteran's claim for service connection for skin cancer was filed in February 2009.  As noted previously, records from Dr. Williamson are unavailable.  Notwithstanding that fact, it appears that such records pertain to the Veteran's treatment history prior to his February 2009 claim.  The August 2008 VA treatment note reflects the Veteran's reported history of removal of skin cancers from his face in 2005.  This is also in the general time frame as the February 2006 private treatment record which noted a diagnosis of basal cell carcinoma versus advanced actinic keratosis.  The Veteran has not otherwise reported that Dr. Williamson treated him for skin cancer during the claim period.  In fact, the address for Dr. Williamson initially provided by the Veteran in his December 2010 VA Form 21-4142 was acquired from a phone book.  (Dr. Williamson was not at the address listed by the Veteran.)  

Accordingly, based on this evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for skin cancer.  As noted above, the evidence does not reflect a diagnosis of or treatment for skin cancer during the claim period.  In short, no current disability has been shown.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not help the Veteran.   Therefore, the Board finds service connection for skin cancer is not warranted.  See 38 U.S.C.A §5107.  

Higher Rating for Bilateral Hearing Loss

Disability evaluations are determined by comparing a claimant's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection, and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In view of the examination results detailed below, these provisions are not applicable during any period of the claims process.  

The Veteran reports difficulty hearing people speak as a result of his bilateral hearing loss.  He wears VA issued hearing aids.  

On audiological testing per an August 2008 VA audiology consult note, puretone thresholds in decibels were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10 dB
15 dB
25 dB
55 dB
75 dB
Left Ear
10 dB
20 dB
40 dB
55 dB
75 dB

The examination results documented a pure tone threshold average of 42.5 dB for the right ear and 47.5 dB for the left ear.  The Maryland CNC speech recognition score was reported as being 92 percent bilaterally.  The examiner commented that the Veteran was expected to have difficulty understanding speech in difficult listening situations, for instance, in the presence of background noise or when he could not see speakers' faces.  Based on the audiological results with the utilization of Table VI, the Veteran had Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss based on the August 2008 audiological test results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  

Per a QTC audiological examination in March 2009, puretone thresholds in decibels were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15 dB
10 dB
25 dB
50 dB
75 dB
Left Ear
20 dB
20 dB
35 dB
55 dB
80 dB

The examination results documented a pure tone threshold average of 40 dB for the right ear and 47.5 dB for the left ear.  The Maryland CNC speech recognition score was 92 percent in the right ear and 96 percent in the left ear.  Based on those results with the utilization of Table VI, the Veteran had Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss based on the March 2009 audiological examination results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  

On VA audiological examination in July 2012, puretone thresholds in decibels were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
20 dB
15 dB
30 dB
60 dB
80 dB
Left Ear
15 dB
25 dB
45 dB
60 dB
80 dB

The examination results documented a pure tone threshold average of 46 dB for the right ear and 52 dB for the left ear.  The Maryland CNC speech recognition score was 100 percent in the right ear and 96 percent in the left ear.  The examiner commented that the Veteran had difficulty understanding speech and that he tended to mishear the first letter of words, especially if there was any background noise.  Based on those results with the utilization of Table VI, the Veteran had Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss based on the July 2012 audiological examination results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  

In light of the puretone threshold averages and speech recognition scores, the Veteran's hearing impairment is not disabling enough to warrant a compensable rating.  The rating criteria simply do not allow for a compensable rating for these levels of hearing impairment.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  Also, as previously noted, the audiological test results shown during the current claim do not reflect exceptional hearing patterns.  38 C.F.R. § 4.86.  

Accordingly, the Board finds that the Veteran's initial, compensable rating claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against this claim, however, that doctrine does not help the Veteran.  38 U.S.C.A. § 5107(b).  

Consideration has also been given to whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a claimant's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular rating in this case is adequate.  There is no showing that the Veteran's service-connected bilateral hearing loss is so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  The symptoms of this disability have been accurately reflected by the schedular criteria.  Furthermore, as noted above, VA examiners recorded the Veteran's report of communicative difficulties in various daily environments.  Thus, the examiners elicited information from the Veteran concerning the functional effects of his hearing loss.  Martinak, 21 Vet. App. 447.  

The Board has considered the Veteran's contentions regarding the effects his hearing loss has on his daily life.  Here, while the Veteran's bilateral hearing loss can cause communication problems in many situations and problems with him understanding speech, there is no indication that the disability causes an unusual employment impairment or otherwise precludes the Veteran from engaging in daily activities.  

Therefore, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1).  

Also, the record does not show, nor has the Veteran contended, that he is unemployable as a result of his service-connected hearing loss.  Thus, a claim for a total disability rating based on individual unemployability due to service-connected disability need not be discussed further.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Service connection for skin cancer is denied.  

An initial compensable rating for bilateral hearing loss is denied.  


REMAND

With regard to the claim of service connection for bilateral ankle disability, the Veteran's STRs reflected treatment for bilateral ankle pain.  In particular, in an April 1990 treatment record, the Veteran complained of painful ankles.  A November 1991 Report of Medical History noted the Veteran's complaint of painful ankles with stressful exercise (running, playing racquetball).  A pre-discharge VA examination in March 1997 identified the Veteran's ankles as normal and a later service separation medical examination reflected a lack of complaints or clinical findings associated with the ankles.  

During a July 2009 VA examination, diagnostic findings revealed mild degenerative changes bilaterally.  The examiner opined:

Bilateral ankle condition, less likely than not related to military service.  Records show that [the Veteran] was treated for an ankle condition during military although it had resolved by the time he left military service as he had no complaints on his discharge history and no physical findings on his discharge physical exam.   

The July 2009 VA examiner's unfavorable opinion regarding the Veteran's ankles appears to the Board to be based on the lack of complaint or finding of an ankle problem at the time of separation from active service.  While such absence of complaint or finding of disability at the time of separation is an important factor to be considered, the VA examiner's opinion is absent any other discussion or rationale for his finding that the Veteran's bilateral ankle disability was not related to service.  In this regard, the examiner's opinion does not reflect any discussion about a possible connection between the Veteran's ankle pain in service and the post-service diagnosis of degenerative changes to the ankles on X-ray in July 2009.  See e.g. Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examination report was inadequate where an examiner failed to comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  

The Board notes that VA is not required to provide a medical examination in all cases; however, once it undertakes the effort to provide an examination it must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Therefore, it would be helpful to the Board if the Veteran was provided another VA examination and the examiner requested to provide a more thorough rationale and discussion.  

As for bone spurs of the feet, the Veteran's STRs do not reflect findings of bone spurs.  In May 1982 the Veteran was noted to suffer from a chipped fracture of the 1st digit of the left foot per X-ray.  In a November 1982 treatment record, the Veteran complained of a sore spot on his heal with pain and swelling in the morning.  The clinician's assessment was probable plantar fasciitis.  A pre-discharge VA examination in March 1997 identified the Veteran's feet as normal and a later separation medical examination reflected a lack of complaints or clinical findings associated with the feet.  

The Veteran has reported having received treatment for his feet and ankles beginning in 2004 from H. A. Ledger, DPM.  The RO requested records from Dr. Ledger and received treatment records associated with a single medical visit in September 2006.  The records noted, in particular, X-ray evidence of spurring at the Achilles, talonavicular joint, plantar fascia, as well as the base of plantar aspect and lateral aspect of the proximal phalanx.  The assessment was pain in the right great toe, functional hallux limitus, and psoriasis.  In a May 2010 supplemental statement of the case (SSOC) the RO identified having received, "Your records from D. H. Ashley Ledger dated September 21, 2006."  

In light of the above remand related to the Veteran's claim for his bilateral ankles, the Board would find it helpful if the Veteran was specifically invited to submit any additional medical records from Dr. Ledger that may not have necessarily been provided to the RO.  Also, in his October 2009 notice of disagreement (NOD), the Veteran reported that Dr. Ledger allegedly believed that the bone spurs associated with the Veteran's feet were due to the Veteran wearing combat boots during physical training (PT) and road marches in service.  The Veteran should be invited to submit a medical opinion from Dr. Ledger concerning any connection between the Veteran's bone spurs and active military service.  

Otherwise, the July 2009 VA examiner provided an opinion with respect to the Veteran's claimed bilateral bone spurs of the feet.  The examiner commented:

Bone spurs both feet, less likely than not related to military service as [the Veteran] had no complaints on his discharge physical and the onset of this pain did not begin until 2004.  

While the examiner's opinion in the case of the Veteran's bone spurs contains greater rationale than his opinion regarding the Veteran's ankles, nonetheless, in light of the remand above for the examination and opinion concerning the Veteran's claimed bilateral ankle disability, it would be helpful to the Board if the Veteran's feet were also re-examined and an opinion offered concerning whether any bone spurs identified are related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his ankles or feet (bone spurs).  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received for these disabilities, to include relevant records available through the CAPRI records system dated since June 2014.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  Notify the Veteran by letter that Dr. A. H. Ledger, DPM, provided only records associated with a single medical visit in September 2006.  (The Veteran reported treatment from Dr. Ledger beginning in 2004.)  The Veteran should be invited to submit additional treatment records from Dr. Ledger and/or a medical opinion from him concerning any connection between the Veteran's bone spurs and active military service.  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records or receive additional evidence), the Veteran should then be scheduled for a VA examination for the purpose of evaluating his bilateral ankle disability and bone spurs of the feet.  The claims folders must be made available to the examiner for review in connection with the examination or examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims folders.  

The examiner is requested to obtain a detailed history regarding the Veteran's ankle disabilities and bone spurs of the feet.  The examiner is also requested to review the record (including, the Veteran's service treatment records, the March 1997 pre-discharge VA examination, the July 2009 VA examinations and opinions associated with the ankles and feet (bone spurs), as well as Dr. Ledger's September 2006 treatment record noting X-ray evidence of bone spurs of the feet).  

Following examination, the examiner should offer his/her opinion as to the medical probabilities that any diagnosed ankle disability or diagnosed bone spur had its onset during service or is otherwise related to service, including the Veteran's wearing of combat boots while participating in physical training and road marches.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the claims of service connection for ankle disability and bone spurs of the feet.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the ma matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


